   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 1 of 13




                          DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
O’REILLY PLUMBING AND                            ║
CONSTRUCTION, INC.,                              ║
                                                 ║
                        Plaintiff,               ║   1:19-cv-00024
                                                 ║
        v.                                       ║
                                                 ║
LIONSGATE DISASTER RELIEF, LLC,                  ║
WITT O’BRIEN’S, LLC, APTIM                       ║
ENVIRONMENTAL AND                                ║
INFRASTRUCTURE, LLC, and AECOM, ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║


TO:    Lee J. Rohn, Esq.
       Adam G. Christian, Esq.
       Sofia L. Mitchell, Esq.
       Alex M. Moskowitz, Esq.
       Lisa Michelle Komives, Esq.
       G. Alan Teague, Esq.
       Michelle T. Meade, Esq.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff O’Reilly Plumbing and Construction,

Inc.’s (“O’Reilly”) Motion for Extension of Time (ECF No. 23); Defendant Witt O’Brien’s,

LLC’s (“WOB”) Motion to Strike First Amended Complaint (ECF No. 32), O’Reilly’s

Opposition to Witt O’Brien’s Motion to Strike First Amended Complaint (ECF No. 37), and

Defendant Witt O’Brien’s, LLC’s Reply in Support of its Motion to Strike First Amended

Complaint (ECF No. 43).
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 2 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 2



                                            I.       BACKGROUND

         This matter came to the Court on removal from the Superior Court of the Virgin

Islands (ECF No. 1). On May 30, 2019, WOB moved to dismiss for failure to state a claim

(ECF No. 9). On June 13, 2019, Lionsgate Disaster Relief, LLC (“Lionsgate”) also moved to

dismiss for failure to state a claim (ECF No. 17). Then on June 18, 2019, AECOM moved to

dismiss on the same ground (ECF No. 18). A few days later, O’Reilly filed a motion to

remand for lack of subject matter jurisdiction (ECF No. 21).

         On July 8, 2019, O’Reilly moved for an extension of time to amend its complaint,

claiming that Fed. R. Civ. P. 15(a)(1)(B) would entitle it “to automatically file a First

Amended Complaint by” July 8, 2019, “within 21 days of service of Defendant AECOM’s

Rule 12(b) motion to dismiss” (ECF No. 23 at 1). O’Reilly requested an extension to amend

its complaint up to July 19, 2019 because AECOM also “requested an extension up to July

19, 2019 to oppose Plaintiff’s” motion to remand, and “decision on that issue will

determine the appropriate forum that will hear this case and is critical to the pleading

standards that will govern Plaintiff’s complaint.” Id. at 1.

         Nearly a few months later and before the Court decided the motion for extension of

time to amend the complaint, O’Reilly filed a First Amended Complaint (ECF No. 27).

Defendants did not respond. WOB then moved to strike the First Amended Complaint (ECF

No. 32). Recently, the District Judge denied O’Reilly’s motion to remand for lack of subject

matter jurisdiction (ECF No. 56). O’Reilly’s motion for extension of time to amend the
    Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 3 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 3



complaint (ECF No. 23) and WOB’s motion to strike the First Amended Complaint (ECF No.

32) are now before the Magistrate Judge.

                                    II.       THE PARTIES’ POSITIONS

         O’Reilly moves for an extension of time to amend its complaint under Fed. R. Civ. P.

6(b) (“FRCP 6(b)”) (ECF No. 23 at 1).1 O’Reilly states that all defendants have moved to

dismiss its complaint removed from the Superior Court of the Virgin Islands on the ground

that it does not comply with federal pleading standards. Id. at 1. O’Reilly asserts that it

would be entitled to file an amended complaint as a matter of course by July 8, 2019, within

21 days that AECOM filed its motion to dismiss. Id. But now that AECOM requests an

extension up to July 19, 2019 to oppose O’Reilly’s motion for remand, O’Reilly also requests

an extension of time up to the same day because the motion for remand will decide the

forum and the appropriate pleading standards of its complaint. Id. O’Reilly argues that if

the Court denies the motion to remand, it should be allowed to amend the complaint as a

matter of course in order to comply with federal pleading standards. Id. at 3.

         On September 4, 2019, O’Reilly filed the First Amended Complaint (“FAC”), which it

previously sought permission to do as of right through a motion for extension of time.




1Under FRCP 6(b), “[w]hen an act may or must be done within a specified time, the court may, for good cause,
extend the time:
         (a) with or without motion or notice if the court acts, or if a request is made, before the original time
              or its extension expires; or
         (b) on motion made after the time has expired if the party failed to act because of excusable neglect.”
Fed. R. Civ. P. 6(b)(1)(A).
    Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 4 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 4



O’Reilly did not file a motion explaining its reasons—or seeking leave—for amending its

complaint before this Court decides its motion for extension of time.

         WOB moves to strike O’Reilly’s FAC for several reasons. First, O’Reilly’s FAC violates

Rule 15(a) because its amendment was untimely under subsection (1), and it neither

sought written consent by opposing parties nor leave of court to file out-of-time required

under subsection (2) (ECF No. 32 at 2-4). Second, O’Reilly violates Local Rules of Civil

Procedure (“LRCi”) 15.1 by failing to include with its FAC the entire pleading specifically

delineating the changes or additions. Id. at 4-5. Third, failure to follow FRCP 15(a) and LRCi

15.1 justify striking the FAC.

         O’Reilly opposes the motion to strike on several grounds. First, WOB waives

objections to the FAC because it did not oppose the motion for extension of time to amend

the complaint (ECF No. 37 at 1). Second, WOB has not stated why the Court should strike an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter from

the FAC as required under Fed. R. Civ. P. 12(f) (“FRCP 12(f)”). Id. at 2-4.2 Third, WOB does

not provide a factual basis why the Court should exercise its inherent powers to strike the

FAC. Id. at 4-5. Fourth, O’Reilly’s FAC was timely filed within 21 days of AECOM filing its

motion to dismiss, and defendants did not oppose its motion for extension of time to

amend the complaint. Id. at 5. Additionally, in a case with multiple defendants, FRCP 15

should be interpreted to allow amending the complaint as a matter of course to respond to


2Under Rule 12(f), “[t]he court may strike from a pleading an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
      Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 5 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 5



all preliminary motions to dismiss per defendant. Id. at 6.3 Fifth, O’Reilly cures its failure to

provide a red-lined version of its complaint specifically delineating changes or additions to

its FAC when it submitted its “Notice of Filing Mark-Up to First Amended Complaint” on

October 1, 2019, nearly a month after submitting its FAC (see ECF No. 34). Id. at 8-9. Sixth,

in the alternative, O’Reilly seeks leave to amend its complaint. Id. at 10.

           WOB replies with several points. First, WOB has not waived its right to oppose the

FAC, and instead the FAC is not properly before the Court (ECF No. 43 at 1-2). Second, WOB

properly moves to strike the FAC because O’Reilly violates the federal rules of civil

procedure and local rules of civil procedure; the Court cannot, inter alia, determine the

futility of an amendment if the FAC is not properly before the Court. Id. at 2. Third, O’Reilly

erroneously requests leave to amend its complaint in its opposition because it has not

formally attached a proposed amended complaint and a red-lined version to its FAC as

required by LRCi 15.1. Id. at 9.

                                              III.     DISCUSSION

           A. The Motion for Extension of Time to File a First Amended Complaint was
              Untimely

           At the crux of this dispute, the Court must decide whether O’Reilly timely filed its

motion for extension of time to amend the complaint. Under FRCP 15(a), “[a] party may

amend its pleading once as a matter of course within: 21 days after serving it, or if the




3   In other words, defendants should be treated separately under FRCP 15. Id. at 8.
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 6 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 6



pleading is required, 21 days after service of a responsive pleading or 21 days after service

of a motion under Rule 12(b),(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(A)–

(B). When an amendment is not filed as of course, “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave. The Court should freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

         In Codrington v. Arch Specialty Ins. Co., this Court relied on a federal district court

case from Maryland to reject the argument that “in a multi-defendant case […], any time

any defendant were to file an answer or a Rule 12 motion to dismiss, [the plaintiffs] would

have a new opportunity to amend their pleading once as a matter of course.” Codrington,

No. 1:19-cv-00026, 2020 U.S. Dist. LEXIS 14720, at *4 (D.V.I. Aug. 14, 2020) (citing Logue v.

Patient First Corp., 246 F. Supp. 3d 1124, 1126 (D. Md. 2017)) (internal citations omitted).

This Court followed persuasive authority from the federal court in Maryland because to do

otherwise would allow Plaintiffs “to amend their complaint ad infinitum as new defendants

are added and [to] file new Rule 12 pleadings.” Id. at 4. This Court admonished that “in

complex multi-defendant litigation, there must be some semblance of organization and

predictability on the docket so as to maintain the integrity of the lawsuit.” Id.

         Absent contrary guidance from the Third Circuit Court of Appeals, this Court sees no

reason to depart from Codrington. The Court takes a moment to expand on the principles

set forth in Codrington. Comments to the 2009 amendments to FRCP 15 state:

         The 21-day period to amend once as a matter of course after service of a
         responsive pleading or after service of a designated motion are not
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 7 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 7



         cumulative. If a responsive pleading is served after one of the designated
         motions is served, for example, there is no new 21-day period.

Schwab v. Ingels, No. 18-2488-DDC-GEB, 2020 WL 2037049, at *4 (D. Kan. Apr. 28, 2020)

(citing Fed. R. Civ. P. 15 advisory committee’s note to 2009 amendment) (emphasis added).

A federal court in Florida rejected a request from plaintiffs to amend a complaint because

“filing of a separate motion to dismiss from other Defendants [did not] renew the twenty-

one day clock[;] it is clear that the twenty-one day clock is not cumulative.” Rubenstein v.

Keshet Inter Vivos Trust, No. 17-61019-Civ-WILLIAMS/TORRES, 2017 U.S. Dist. LEXIS

222899, at *9-10 (S.D. Fla. Oct. 18, 2017) (relying on Fed. R. Civ. P. 15 advisory committee’s

2009 note). “‘The twenty-one day period to amend as a matter of course begins on the date

of the earliest defensive action.’” Id. at 10. “The court believes this interpretation best will

secure ‘the just, speedy, and inexpensive determination of every action and proceeding.’”

Schwab, 2020 WL 2037049, at *4 n.5 (citing Fed. R. Civ. P. 1).

         Here, the earliest defensive action occurred when WOB moved to dismiss on May

30, 2019. The later defensive actions occurred on June 13, 2019 when Lionsgate moved to

dismiss, followed by AECOM on June 18, 2019. Consistent with the principles above, the

twenty-one-day period to amend as a matter of course under FRCP 15(a)(1) began after

WOB moved to dismiss on May 30, 2019. O’Reilly moved for an extension of time on July 8,

2019, past the twenty-one-day period to amend as a matter of course. There is no doubt

that O’Reilly’s motion for extension of time was filed beyond the twenty-one-day period to

file as a matter of course, making the motion untimely.
    Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 8 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 8



         Since O’Reilly moved for an extension of time past the twenty-one-day period, the

only way to amend its complaint was through consent of the opposing parties or leave of

court under FRCP 15(a)(2). O’Reilly neither obtained consent of the parties nor leave of

court to file an amended complaint under FRCP 15(a)(2), and its motion for extension of

time cannot be construed as a motion for leave.4

         Accordingly, the Court must deny the motion for extension of time (ECF No. 23)

because it constitutes an untimely request to file an amended complaint as a matter of

course. This finding is consistent with the plain language of the Fed. R. Civ. P. 15 advisory

committee’s 2009 note, as well as with the spirit of FRCP 1 to secure “the just, speedy, and

inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.5

         B. The First Amended Complaint is Procedurally Defective Because it
            was Filed Out-of-Time, Without Consent of the Opposing Parties, and
            Without Leave of Court

         The next quandary for the Court to examine is the filing of the FAC. O’Reilly

filed the FAC on September 4, 2019, nearly 2 months after moving for an extension

of time to file as a matter of course. Now that the Court has determined that the


4 O’Reilly states that it sought leave to amend the complaint, but its motion for extension of time to amend its
complaint as of course cannot be construed as request for leave to amend its complaint (see ECF No. 37 at 9 &
n.7 (“These cases are additionally distinguishable because no motion for leave to amend the complaint was
ever made unlike our case….”; “In Noels, unlike our case, the plaintiff never sought leave from the Court to
amend the complaint.”)). Presumably, O’Reilly referred to leave that it would request in a later page of the
opposition, but the Court construes these representations earlier in its opposition as potential
mischaracterizations. Even if these representations did not constitute mischaracterizations, as will be
discussed infra, seeking leave of court to amend a complaint in an opposition is improper.
5 Because it is clear that the FAC is not properly before this Court (see ECF No. 43 at 1-2), it is unnecessary to

entertain the merits of O’Reilly’s argument that WOB waives objections to the FAC because it did not oppose
the motion for extension of time (ECF No. 37 at 1).
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 9 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 9



motion for extension was untimely filed as of July 8, 2020, it follows that the FAC

was also untimely filed. As the Court stated above, the only way to amend the

complaint as of July 8, 2020 was through consent of the opposing parties or leave of

court under FRCP 15(a)(2). Two months later, the same cardinal rule would apply.

Since O’Reilly failed to seek consent from the opposing parties or leave of court as

required under FRCP 15(a)(2), the filing of the FAC violates FRCP 15(a)(2).

          C. O’Reilly Violates Local Rules of Civil Procedure 15.1 and its Later
             Filing Does Not Cure the Breach of LRCi 15.1

          The Court must next address whether O’Reilly violates LRCi 15.1. LRCi 15.1

states:

          A party who moves to amend a pleading shall file the amendment with the
          motion. Except as otherwise ordered by the Court, any amendment to a
          pleading, whether filed as of course or upon a motion to amend, must
          reproduce the entire pleading as amended specifically delineating the
          changes or additions and may not incorporate any prior pleadings by
          reference. A proffered amended pleading must note prominently on the first
          page the numbered amendment it represented; i.e., 1st, 2nd, 3rd amendment,
          etc.

LRCi 15.1. The FAC did not include the entire pleading specifically delineating the

proposed changes or additions, so the filing violates LRCi 15.1.

          Even if the FAC did include the entire pleading with delineated changes and

additions, this action would not have saved O’Reilly because the FAC was filed out-

of-time and without consent of the opposing parties or leave of court. Therefore, we

reject the argument by O’Reilly that it cures its failure to provide a red-lined version
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 10 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 10



of its complaint specifically delineating changes or additions with its FAC when it

submitted its “Notice of Filing Mark-Up to First Amended Complaint” (ECF No. 34)

nearly a month after submitting its FAC (ECF No. 37 at 8-9).

         D. Requesting Leave to Amend a Complaint in an Opposition is
            Improper

         The Court must address whether requesting leave to amend a complaint in

an opposition is proper, and, if so, whether the Court may allow O’Reilly to amend

its complaint.

         The Third Circuit Court of Appeals has analogized to a case where Plaintiffs

stated a conclusory request for leave to amend in its opposition, and found that a

conclusory remark did not constitute a motion to amend because it “deemed fatal

the fact that, like appellants [in its case], plaintiffs [in that case] did not provide the

District Court with a proposed amended complaint.” Ranke v. Sanofi-Synthelabo, 436

F.3d 197, 206; see also Brooks-McCollum v. Emerald Ridge Service Corp., 563 Fed.

App’x. 144, 147-48 (3d Cir. 2014), cert. denied, 574 U.S. 824 (2014) (denying “leave

to amend because [plaintiff] failed to comply with D. Del. Local Rule 15.1, which

requires that a draft of the proposed amended complaint be submitted with the

motion.”).

         The Eleventh Circuit Court of Appeals has also found a request for leave in an

opposition improper. Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1222 (11th Cir.

1999) (“Where a request for leave to file an amended complaint simply is imbedded
   Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 11 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 11



within an opposition memorandum, the issue has not been raised properly.”); see

also Anil Enters. v. Getty Petroleum Mktg., No. 07-3688, 2008 U.S. Dist. LEXIS 66172,

at *4 (finding it procedurally improper to turn an opposition to a motion for

summary judgment into a motion for leave to amend under FRCP 15(a)).

         Here, O’Reilly requests in its opposition, through three and a half pages of

briefing, leave to amend if the Court considers the FAC out-of-time as a matter of

right, so its request for leave to amend is not conclusory. Still, since O’Reilly sought

leave to amend in its opposition, as well as without a proposed amendment

specifically delineating proposed changes or additions, its attempt to request leave

is procedurally improper. If O’Reilly wants this Court to entertain a motion for leave

to amend a complaint, it must follow the tenets of FRCP 15 and LRCi 15.1. See

Francis v. United States Immigration and Naturalization Service, No. 2007-71, 2008

WL 1757917, at *1 (D.V.I. Apr. 15, 2008) (“[A]ll litigants in this Court must know

and follow both the Federal and Local Rules of Civil Procedure.”).

         E. The First Amended Complaint Constitutes a Nullity Which Justifies
            Granting the Motion to Strike

         Now that the Court has determined that the FAC was filed out-of-time and

without leave, it must lastly determine whether to grant WOB’s motion to strike.

Under FRCP 12(f), “[t]he court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

“While a motion to strike is generally viewed with disfavor and should b[e] used
    Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 12 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 12



sparingly, use of Rule 12(f) is appropriate [when] to hold otherwise would be to

essentially ignore Fed. R. Civ. P. 15(a) and the requirement that a plaintiff seek leave

before amending its complaint.” U.F.C.W. Local 56 Health and Welfare Fund v. J.D.’s

Market, 240 F.R.D. 149, 154 (D. N.J. 2007) (internal quotation marks and citation

omitted).

         A federal court in the Central District of California entertained a matter

where the plaintiff filed an amended complaint after being served with two motions

to dismiss. Mnatsakanyan v. Goldsmith & Hull APC, No. 12-04358, 2013 U.S. Dist.

LEXIS 189379, at *6-7 (C.D. Cal. Jan. 22, 2013). The Court determined that since the

plaintiff filed the amended complaint out-of-time and without leave of court, it was

“a nullity,” and granted the defendant’s motion to strike. Id. at 7. After granting the

motion to strike, the court deemed the original complaint as the operative

complaint. Id.

         This Court finds that since the FAC was filed out-of-time and without consent

of the opposing parties, it constitutes “a nullity.” See Mnatsakanyan, 2013 U.S. Dist.

LEXIS 189379, at *7.6 Refusing to grant WOB’s motion to strike “would be to

essentially ignore Fed. R. Civ. P. 15(a) and the requirement that a plaintiff seek leave

before amending its complaint.” See U.F.C.W. Local 56 Health and Welfare Fund, 240



6Despite O’Reilly’s argument that WOB has not stated why the Court should strike an insufficient defense or
any redundant, immaterial, impertinent, or scandalous matter from the FAC as required under FRCP 12(f)
(ECF No. 37 at 2-4), this Court finds enough authority to strike the FAC.
    Case: 1:19-cv-00024-WAL-GWC Document #: 61 Filed: 11/02/20 Page 13 of 13



O’Reilly Plumbing and Construction, Inc. v. Lionsgate Disaster Relief, LLC, et al.
1:19-cv-00024
Memorandum Opinion and Order
Page 13



F.R.D. at 154. Accordingly, the Court strikes O’Reilly’s FAC, rendering the original

complaint as the operative complaint. See Mnatsakanyan, 2013 U.S. Dist. LEXIS

189379, at *7.7

         WHEREFORE, it is now ORDERED:

         O’Reilly’s Motion for Extension of Time (ECF No. 23) is DENIED.

         WOB’s Motion to Strike First Amended Complaint (ECF No. 32) is GRANTED.

                                                               ENTER:

Dated: November 2, 2020                                        /s/ George W. Cannon, Jr.
                                                               GEORGE W. CANNON, JR.
                                                               MAGISTRATE JUDGE




7The decision today does not preclude O’Reilly from filing a motion for leave to amend its original complaint,
but it must follow FRCP 15(a)(2) and LRCi 15.1 if it chooses to do so.
